DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Status of the Claims
The status of the claims as of the response filed 8/12/2022 is as follows: Claims 1, 3, 9, 11, 17, and 19 are currently amended. Claims 4-7, 12-15, and 20-23 are as previously presented. Claims 2, 8, 10, 16, 18, and 24 are original. Claims 1-24 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections for claims 1-24 are upheld.
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. obtaining reference growth centile curves constructed using specific techniques, selecting lifestyle treatment options based at least in part on their respective effectiveness, etc.), and thus the corresponding 35 USC 103 rejections for claims 1-24 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 10-12 of the Remarks filed 8/12/2022 Applicant argues that the claims do not recite a mental process and are thus patent eligible. Applicant specifically argues that “efficiently and effectively providing a user with information, data, reference growth centiles curves constructed using generalized additive models for location, shape, and scale (GAMLSSS), and customized recommendations and/or intervention steps relating to an animal’s health, growth abnormality, or similar feature if the animal is at risk for growth abnormalities based on an analysis and determination of biomarker inputs from the user as compared to a reference database…. is not one of the enumerated categories of abstract ideas.” Applicant asserts that the limitations of the independent claims “relate to particular arrangements and functions for components of computing systems configured for specialized operations for efficiently and effectively providing a user with information, data, reference growth centile curves constructed using generalized additive models for location, shape, and scale (GAMLSS), and customized recommendations and/or intervention steps relating to an animal’s health, growth abnormality, or similar feature if the animal is at risk for growth abnormalities.” Further, Applicant alleges that characterizing the claims solely as a mental process “fails to account for the technical improvements, discussed herein, resulting from the claims as demonstrated in the Specification.” Applicant’s arguments are fully considered, but are not persuasive. The claims describe analyzing data to determine health trends relating to constructed growth centile curves and determine treatment recommendations for an animal, which do fall within the mental process grouping because a human actor would be reasonably capable of analyzing biomarker information to determine health trends relating to pre-established growth curves and select and customize a treatment plan for an animal. The claims do not present “particular arrangements and functions for components of computing systems” as Applicant alleges; rather, the mental comparing, determining, generating, adjusting, etc. steps are merely implemented with computing elements like a server or computing system recited at a high level of generality and thus do not provide integration into a practical application or a significantly more than the abstract idea. Improved efficiency as achieved by implementing an abstract idea with computing elements does not amount to a technical improvement to a technical field; rather, the claims describe a business operation applied to generic computing components to provide digitized and/or automated functionality, which does not amount to a technical improvement. 
On pages 12-13 of the Remarks Applicant argues that the instant claims are comparable to claim 2 of Example 37 which was found to be eligible. Applicant asserts that similar to the example, the instant claims “do not recite a judicial exception because they recite steps that cannot be practically applied in the mind”, and cites the steps of comparing biomarker inputs to reference biomarker inputs stored in a reference database to obtain health trend information related to a first animal and one or more reference growth centile curves, determining whether the first animal is at risk for a growth abnormality based on the comparison, and generating a customized recommendation for lifestyle treatment options based on the animal being at risk for a growth abnormality. Applicant alleges that such steps “recite a specific manner of performing a task by a computing system in a manner that cannot be practically done by a human even with the assistance of pen and paper.” Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that each of the cited steps still falls within the grouping of a mental process, and that a human user would be able to practically perform these functions in their mind or with the aid of pen and paper. For example, a veterinarian or other animal handler could mentally compare a particular animal’s characteristics to those of a similar animal in a reference database (e.g. an animal growth chart previously constructed using GAMLSS methods) to determine or predict any current or future growth abnormalities. The person could then use their expertise to choose a tailored treatment  recommendation for the particular animal based the animal’s unique attributes. The use of computing components like “one or more servers” to implement the claimed steps and an electronic database to store the reference information do not preclude the claims from reciting an abstract idea in the form of a mental process (see particularly the 2019 PEG, footnote 15). These elements are then considered as additional elements in the Step 2A – Prong 2 and Step 2B analyses. In the instant case, use of computing components recited at such a high level of generality to merely automate or digitize otherwise-abstract functions amounts to the words “apply it” with a computer and thus do not provide integration into a practical application or “significantly more” than the abstract idea itself. Examiner notes that the reference growth centile curves being constructed using the various recited GAMLSS techniques is not a functional element of the claims (because such construction steps are not positively claimed as part of a method or function of system elements), but merely describes the reference curves and thus does not provide eligible subject matter. 
On pages 13-15 of the Remarks Applicant argues that the additional elements integrate any recited abstract idea into a practical application because they “provide particular requirements of components specifically configured to affect the technological advancements described in the Specification and recited in the claims,” as well as “reflect an improvement to the technical field of providing a user with information, data, reference growth centile curves constructed using generalized additive models for location, shape, and scale (GAMLSS), and customized recommendations and/or intervention steps relating to an animal’s health, growth abnormality, or similar feature more efficiently and effectively.” Applicant’s arguments are fully considered, but are not persuasive. Many of the particular elements that Applicant alleges are additional elements beyond the abstract idea (particularly the comparing, obtaining, determining, and generating steps as cited on page 14) are actually part of the abstract idea itself because they can be practically performed mentally by a human actor, as explained above. The only technical elements recited in these limitations that are beyond the abstract idea itself are the computer hardware components of one or more servers, a user computer, and an electronic database. These elements, when considered in the context of the claim as a whole, amount to the words “apply it” with a computer because they are recited at a high level of generality and merely invoked as tools with which to automate and/or digitize otherwise-abstract processes like comparing data, determining risks and trends, generating treatment plans, etc. Examiner also notes that there is no technical improvement to a technical field reflected in the claims; rather, the business operation of providing a user with information and recommendations for animal health are being implemented with generic computing components to provide alleged increases in efficiency and effectiveness. MPEP 2106.05(f)(2) states that “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept;” accordingly, the implementation of a business process on a computer as in the instant claims is not a technical improvement to a technical field. 
Applicant argues on pages 15-16 of the Remarks that the instant claims are comparable to claim 1 of Example 37 and thus provide integration into a practical application by “recit[ing] a specific manner of performing a task by a computing system in a manner that results in an overall improvement of the computing system.” Applicant’s arguments are fully considered, but are not persuasive. The combination of elements of Example 37 were directed to providing a graphical user interface with new features and abilities (i.e. a technical improvement to a computing system). In contrast, the instant claims merely utilize computing elements like one or more servers, a user computing device, and an electronic database to digitize and/or automate otherwise-abstract functions like comparing data, determining risks and trends, generating treatment plans, etc. The computing elements are not the focus of the invention, and no improvements to technical aspects of the computing elements are provided; rather, determinations about an animal’s health and treatment recommendations are provided by generic computing elements, resulting in alleged improved efficiency and effectiveness to a business operation rather than a technically-rooted problem. Accordingly, the claims do not provide for a technical improvement in the same manner as those of Example 37, and the claims are found to be directed to an abstract idea under the Step 2A – Prong 2 analysis, as explained in more detail below.
On pages 16-18 of the Remarks Applicant argues that “the combination of the steps in Claim 1, for example, operates in a non-conventional and non-generic way to efficiently and effectively providing a user with information, data, reference growth centile curves constructed using generalized additive models for location, shape, and scale (GAMLSS), and customized recommendations and/or intervention steps relating to an animal’s health, growth abnormality or similar feature.” Applicant specifically cites the combination of steps directed to comparing, determining, and generating as referenced throughout the eligibility arguments. Applicant further asserts that these elements “are not merely utilized as tools to implement the abstract idea as ‘apply it’ instructions, but instead set up a sequence of events that address unique problems associated with low efficacy of providing a user with information, data, reference growth centile curves constructed using generalized additive models for location, shape, and scale (GAMLSS), and customized recommendations and/or intervention steps relating to an animal’s health, growth abnormality, or similar feature.” Applicant’s arguments are fully considered, but are not persuasive. As explained above, the steps of comparing data, determining risks and trends, generating treatment plans, etc. are part of the abstract idea itself because they can be practically performed mentally by a human actor. As such, they do not amount to a specific ordered combination of additional elements beyond the abstract idea because they are part of the abstract idea. The only additional elements recited in these limitations are generic computing components like one or more servers, a user computing device, and an electronic database that amount to the words “apply it” with a computer as explained above. Further, this combination of elements is not expanded upon in the specification as a unique arrangement, and Pg 11 L5-20 discloses that “The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” This disclosure indicates that any generic computing system with a conventional combination of elements (e.g. a processor, memory, input devices, and display) may be utilized to implement the system, such that this combination of elements does not provide an inventive concept. 
For the reasons explained above, the 35 USC 101 rejections are upheld for claims 1-24. 
Rejection Under 35 USC 103
On pages 18-20 of the Remarks Applicant argues that none of the cited references of record disclose or suggest reference growth centile curves constructed using a first generalized additive model for location, shape, and scale (GAMLSS) based on a box-cox cole-green (BCCG) function and a second GAMLSS based on a box-cox power exponential (BCPE) function, nor sending instructions to a user computer for presenting such reference growth centile curves. These arguments are fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
On page 20 of the Remarks, Applicant argues that none of the cited references, particularly Dunlop and Kim, teach or suggest generating a customized recommendation for lifestyle treatment options by selecting the lifestyle treatment options based at least in part on the treatment options’ respective effectiveness with respect to the first animal. Applicant’s arguments are fully considered, but are not persuasive. Examiner contends that this aspect is taught by Dunlop, for example in at least paras. [0022], [0123], & [0129], which note treatments are monitored for effectiveness based on animal response, and that such effectiveness and indications of poor animal response can be used to update or adjust treatment plans; this indicates that treatment plans are selected (e.g. at least upon a reevaluation or updating period) based at least partially on previous effectiveness for an animal as monitored by the system. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 each recite comparing inputs for a first animal to at least one reference biomarker “in order to obtain relevant health trend information relating to the first animal and one or more reference growth centile curves.” It is unclear from the wording of this limitation whether the claim intends:
a. to obtain two distinct elements, i.e. obtain relevant health trend information relating to the first animal, and also obtain one or more reference growth centile curves; or
b. to obtain a single element, i.e. obtain relevant health trend information, wherein the relevant health trend information relates to both the first animal and one or more reference growth centile curves. 
Because it is unclear if one or two information elements are being obtained by the comparing step, the scope of the claim is indefinite. For purposes of examination, Examiner will utilize interpretation (b). Claims 2-8, 10-16, and 18-24 are also rejected on this basis because they inherit the indefinite language due to their dependence on claims 1, 9, and 17, respectively. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-8 are directed to a method (i.e. a process), claims 9-16 are directed to a system (i.e. a machine), and claims 17-24 are directed to a non-transitory computer-readable medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 9 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a computer system comprising a processor and a memory storing instructions that when executed by the processor cause the system to perform the steps, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
comparing one or more first biomarker inputs of the first animal to at least one predetermined reference biomarker input stored in a reference database in order to obtain relevant health trend information relating to the first animal and one or more reference growth centile curves, wherein the predetermined reference biomarker input includes related biomarker inputs of health animals of the same species or within the same growth period as the first animal, wherein the one or more reference growth centile curves are constructed using a first generalized additive model for location, shape, and scale (GAMLSS) based on a box-cox cole-green (BCCG) function and a second GAMLSS based on a box-cox power exponential (BCPE) function, wherein the one or more first biomarker inputs are selected from a group of biomarkers including animal identification or approximate animal size, animal breed, sex, date of birth, age, weight, date of measurement, and neutering
determining, based on the comparing, whether the first animal is at risk for at least one growth abnormality; and
generating, responsive to determining that the first animal is at risk for at least one growth abnormality, a customized recommendation for lifestyle treatment options, wherein the first biomarker input determined to be above or below the predetermined reference biomarker input indicates an increased likelihood in growth abnormalities in the first animal, and wherein the lifestyle treatment options are selected from a plurality of lifestyle treatment options in part based on their respective effectiveness with respect to the first animal.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of analyzing various types of animal biomarker data against reference data (e.g. as stored in reference centile growth curves previously constructed using GAMLSS techniques) to determine risk of abnormalities for the animal. A human actor could subsequently customize a treatment recommendation based on the animal’s demographic characteristics and known effectiveness measures of each treatment (e.g. by using previous veterinary training). Thus, the claim recites an abstract idea in the form of a mental process. Claims 1 and 17 recite substantially similar claim limitations, and also recite an abstract idea in the form of a mental process under a similar analysis. 
Dependent claims 2-8, 10-16, and 18-24 inherit the limitations that recite an abstract idea from their dependence on claims 1, 9, or 17, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 3-4, 8, 11-12, 16, 19-20, and 24 recite limitations that merely further describe the abstract idea identified in the independent claims. Specifically, claims 3, 11, and 19 note that the recommendation is an intervention step for correction of the growth abnormality, which is a types of recommendation that a human actor would be reasonably capable of mentally producing. Similarly, claims 4, 12, and 20 merely note certain types of personalized biomarker inputs used in the analysis, each of which are types of information a human actor could reasonably evaluate for diagnostic purposes. Claims 8, 16, and 24 describe that the obtained relevant health trend information includes a growth curve and ideal body weight chart, which a human actor could reasonably obtain for comparison from stored charts in a reference archive.  
Further, claims 2-3, 5-7, 10-11, 13-15, 18-19, and 21-23 recite additional limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. Specifically, claims 2, 10, and 18 recite calculating a recommended growth weight, which a human actor could reasonably achieve via mental calculation or with aid of pen and paper. Claims 3, 11, and 19 recite adjusting the customized recommendation based on the one or more personalized biomarker inputs to include a tailored intervention step in the customized recommendation, which a human actor would be mentally capable of by using their veterinary expertise to further tailor a treatment plan based on an animal’s age, weight, medical conditions, dietary preferences, etc. Claims 5, 13, and 21 recite calculating the difference between the weight and a recommended growth weight and determining if the difference is within a range, which a human actor could reasonably achieve via mental calculation or with aid of pen and paper. Claims 6, 14, and 22 recite determining a body condition based on the biomarker inputs, which a human actor could reasonably mentally achieve using veterinary knowledge. Claims 7, 15, and 23 recite determining a projected growth potential based on comparing the biomarker inputs and reference information, which a human actor could reasonably achieve via mental calculation or with aid of pen and paper. 
Accordingly, claims 1-24 each recite an abstract idea in the form of a mental process. However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 9, and 17 do not include additional elements that integrate the abstract idea into a practical application. The additional elements recited in each independent claim include a reference database, as well as the functional additional elements of receiving, from a user computer, one or more first biomarker inputs and one or more personalized biomarker inputs relating to a first animal; and sending, to the user computer, instructions for presenting the customized recommendation, the one or more reference growth centile curves, and the relevant health trend information of the first animal. Claim 1 further recites one or more servers for performing the method, while claim 9 further recites a computer system comprising a processor and a memory storing instructions that when executed by the processor, cause the computer system to perform the method, and claim 17 further recites a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to perform the method. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic veterinary environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using stored instructions executed by a server or computer system to perform functions that may be performed mentally) and add insignificant extra-solution activity (e.g. receiving biomarker inputs from a user computer is mere necessary data gathering, while sending instructions to the user computer to present the output of the analysis amounts to a data outputting function equivalent to printing a report, see MPEP 2106.05(g)). Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-8, 10-16, and 18-24 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 9, and 17. Claims 2-4, 8, 10-12, 16, 18-20, and 24 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Claims 5-7, 13-15, and 21-23 each recite an additional step for sending instructions to the user computer to present information, which similarly amount to insignificant extra-solution activity as in the independent claims because such steps merely nominally output the results of the main analysis steps in a manner equivalent to printing a report. 
Accordingly, the additional elements of claims 1-24 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-24 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a reference database and a server or computer system comprising a memory and a processor for executing stored instructions to perform the comparing, determining, generating, adjusting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes various portions of Applicant’s specification, including Pg 7 L26-30: “Each user computer 102 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only received input but also displays output”; and Pg 11 L5-20: “This apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer…. The algorithms and displays presented herein are not inherently related to an y particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” This disclosure indicates that any generic computing system with a conventional combination of elements (e.g. a processor, memory, input devices, and display) may be utilized to implement the system, such that this combination of elements does not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of receiving biomarker inputs from a computing device as well as sending instructions to the computing device to present data amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving biomarker inputs from a user computing device, sending instructions to a computing device for display) and storing and retrieving information in memory (i.e. accessing and storing reference information and health trend information in a database) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-24 are not patent eligible. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (US 20160246934 A1) in view of Kim et al. (US 20090123951 A1), Spivey-Krobath (US 20150154887 A1), and Emdadi et al. (Reference V on the accompanying PTO-892).
Claims 1, 9, and 17
Dunlop teaches a method of managing health in non-human animals, by one or more servers, (Dunlop abstract, Fig. 1, [0099], noting a server 125 that implements animal health management methods), comprising: 
receiving, from a user computer, one or more first biomarker inputs and one or more personalized biomarker inputs relating to a first animal, wherein the one or more first biomarker inputs are selected from a group of biomarkers including animal identification or approximate animal size, animal breed, sex, date of birth, age, weight, date of measurement, and neutering (Dunlop [0107], noting a user utilizes a user device to upload biomarker inputs to the server; the biomarker inputs can include data like type of animal, class of animal, date and time, unique identifier for the animal, age of animal, and weight of animal (i.e. one or more first biomarker inputs as defined by this limitation), as well as additional measurements like an overall health score of the animal, dietary information like whether the animal is eating/drinking or not, etc. (i.e. one or more personalized biomarker inputs)); 
comparing the one or more first biomarker inputs of the first animal to at least one predetermined reference biomarker input stored in a reference database in order to obtain relevant health trend information relating to the first animal (Dunlop [0109]-[0110], noting the received inputs are compared to predetermined criteria on the server to determine if there is a possible emergency situation for the animal, i.e. a relevant health trend); 
determining, based on the comparing, whether the first animal is at risk for at least one  health condition (Dunlop [0109], noting the comparison of animal inputs to stored predetermined criteria determines whether the animal is at risk of an emergency situation); 
generating, responsive to determining that the first animal is at risk for at least one health condition, a customized recommendation for lifestyle treatment options (Dunlop [0113], noting the server generates treatment data to treat the health condition; see also [0151], noting the recommended treatment is derived from the user inputs and can be modified based on additional animal-specific data, indicating an customized recommendation is generated), wherein the first biomarker input determined to be above or below the predetermined reference biomarker input indicates an increased likelihood in health condition in the first animal (Dunlop [0110], noting animals determined to be severely compromised or unwell by the system are identified by some biomarker input being lower than a predetermined threshold), and wherein the lifestyle treatment options are selected from a plurality of lifestyle treatment options in part based on their respective effectiveness with respect to the first animal (Dunlop [0022], [0123], [0129], noting treatments are monitored for effectiveness based on animal response, and that such effectiveness and indications of poor animal response can be used to update or adjust treatment plans; this indicates that treatment plans are selected (e.g. at least upon a reevaluation or updating period) based at least partially on previous effectiveness for an animal as monitored by the system); and 
sending, to the user computer, instructions for presenting the customized recommendation, (Dunlop [0114], [0122], [0151], noting the treatment plan (e.g. the adjusted recommendation as in [0151]) is sent to the remote user device for display, indicating that instructions for presenting the treatment plan are sent to the user computer).  
In summary, Dunlop teaches a computerized method of analyzing input biomarker data for an animal relative to predetermined criteria to determine risk of a health condition and generate a tailored treatment recommendation for display at a user device. However, Dunlop is directed to management of generic health conditions for animal subjects and does not explicitly address diagnosing growth abnormalities in order to maintain optimal growth. Accordingly, the reference fails to explicitly disclose obtaining relevant health trends relating to the first animal and one or more reference growth centile curves by comparing first biomarker inputs to reference biomarker data that specifically includes related biomarker inputs of healthy animals of the same species or within the same growth period as the first animal, wherein the one or more reference growth centile curves are constructed using a first generalized additive model for location, shape, and scale (GAMLSS) based on a box-cox cole-green (BCCG) function and a second GAMLSS based on a box-cox power exponential (BCPE) function, determining risk of specifically a growth abnormality based on the biomarker input being above or below the reference biomarker input, and sending instructions for presenting the one or more reference growth centile curves on the user computer. 
However, Kim teaches methods of managing animal health conditions specifically related to growth abnormalities by comparing biomarker inputs to reference biomarker inputs of health animals of the same species or within the same growth period of the first animal  to determine health trends and risk of growth abnormalities for the animal if the biomarker inputs are above or below the reference biomarkers (Kim abstract, [0019]-[0020], [0027], [0060], noting comparison of an animal’s biomarkers with reference information established from samples of healthy animals of the same species and/or in the same age group or published values to determine whether a given animal is predisposed for (i.e. at risk for) having growth abnormalities if they deviate from the healthy reference levels). This determination is further used in Kim to provide a tailored regimen of lifestyle modifications to address the identified growth abnormalities (Kim [0053]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the more generic biomarker-based health condition determination and treatment planning methods of Dunlop to specifically target growth abnormalities as in Kim because specifically identifying and preventing an overweight condition can have a lifelong impact for an animal and knowledge of the risk factors for development of such a particular growth-related condition can lead to improved prevention and treatment programs that optimize overall health (as suggested by Kim [0005]).  
Accordingly, Dunlop in view of Kim teaches methods of managing animal growth by comparing animal biomarker inputs against reference biomarker values for animals of the same species and/or age group. However, the determined health trends of the combination appear to be based on reference data that is not explicitly related to one or more reference growth centile curves; that is, Dunlop shows comparison of health scores, body condition, etc. to determine risk of a condition (as in [0109]-[0110]), while Kim shows comparison of tissue fluid biomarkers to established reference values to determine risk of growth abnormalities (as in [0019]-[0020] & [0032]). Accordingly, the combination fails to explicitly disclose that health trends are related to one or more reference growth centile curves, wherein the one or more reference growth centile curves are constructed using a first generalized additive model for location, shape, and scale (GAMLSS) based on a box-cox cole-green (BCCG) function and a second GAMLSS based on a box-cox power exponential (BCPE) function, nor presentation of the one or more reference growth centile curves on the user computer. 
However, Spivey-Krobath teaches an analogous growth tracking system for infants that includes analysis and display of personalized and reference growth curves, including comparisons between the two for the purposes of determining risk of growth abnormalities (Spivey-Krobath Fig. 5, [0089]-[0093]). Because the systems of the combination and Spivey-Krobath both include inputting biomarkers (e.g. weight) of a living subject and comparing them to reference data for similar subjects, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to specifically obtain health trend data related to reference growth centile curves for comparison and display as in Spivey-Krobath in order to allow for ongoing and updated analyses of potential growth abnormalities to occur based on widely available reference data and be made available to a user such that interventions can be initiated if appropriate, as suggested by Spivey-Krobath [0089] & [0093]. 
Though the combination of Dunlop, Kim, and Spivey-Krobath thus teaches methods for managing animal growth by comparing animal biomarker inputs against reference biomarker values to obtain health trend information related to reference growth centile curves, the reference growth centile curves are not explicitly disclose as being constructed using a first generalized additive model for location, shape, and scale (GAMLSS) based on a box-cox cole-green (BCCG) function and a second GAMLSS based on a box-cox power exponential (BCPE) function. However, Emdadi teaches that it is known to construct reference growth centile curves using GAMLSS BCCG methods in combination with GAMLSS BCPE methods (Emdadi Introduction on Pgs 88-89, noting “Several methods for developing age-related curves have been developed,” including the LMS method of Cole and Green which is “widely used to fit a centile curve” and the LMSP model which extends the LMS model with the use of a box-cox power exponential distribution. See also 2nd paragraph of Subjects and Methods on Pg 89, noting “BMI charts for boys and girls were constructed using LMSP method proposed by Rigby and Stasinopoulous, and implemented in the Generalized Additive Model for Location, Scale and Shape (GAMLSS) package in R software. In LMSP method, GAMLSS parameters and the Box-Cox power exponential distribution (BCPE) were used for model fitting to data…. The GAMLSS is a general class of statistical models for a univariate response variable. For maximizing the penalized likelihood of data under GAMLSS, Rigby and Stasinopoulos and Cole and Green algorithms were used”). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the reference curves of the combination are specifically constructed via these GAMLSS methods because Emdadi shows that this is a known method of creating reference growth curves for purposes of individual comparison and growth monitoring which provides the benefit of maximizing the penalized likelihood of data under GAMLSS (as suggested by Emdadi Introduction & Subjects and Methods). 
Regarding claim 9, Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches a computer system for diagnosing growth abnormalities in order to maintain optimal growth in non-human animals, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computer system to perform (Dunlop [0099], [0209]) the method as explained for claim 1 above. 
Regarding claim 17, Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to diagnose growth abnormalities in order to maintain optimal growth in non-human animals (Dunlop [0099], [0209]), by performing the steps as explained for claim 1 above. 
Claims 2, 10, and 18
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches wherein the determining includes calculating a recommended growth weight of the first animal (Kim [0020], noting determination of the “normal” (i.e. recommended) body weight of an animal would be familiar to one of skill in the art).  
Claims 10 and 18 recite substantially similar subject matter as claim 2, and are also rejected as above. 
Claims 3, 11, and 19
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches wherein the customized recommendation comprises an intervention step for correction of the growth abnormality, and wherein the method further comprises adjusting the customized recommendation based on the one or more personalized biomarker inputs, wherein the adjusted recommendation includes a tailored intervention step based on the intervention step in the customized recommendation (Dunlop [0151], noting the recommended treatment is initially derived from user inputs and can be modified based on additional animal-specific data, indicating a recommendation is modified to create an adjusted recommendation tailored to the animal. See also Kim [0053], noting the recommendation can relate to diet, exercise, or medication as an appropriate measure for the condition or predisposition; see further an example in Kim [0099], noting dogs are put on a weight loss regime, i.e. an intervention to correct a growth abnormality, e.g. being overweight or obese. When considered together in the context of the combination, these disclosures indicate that an intervention step to correct a growth abnormality may be modified into a tailored intervention step based on animal-specific input data).  
Claims 11 and 19 recite substantially similar subject matter as claim 3, and are also rejected as above. 
Claims 4, 12, and 20
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches: wherein the one or more personalized biomarker inputs of the first animal include previous laboratory test results, food and water consumption patterns, diet, exercise routine, bowel movement schedule, medical history, and preexisting conditions (Dunlop [0107], noting the biomarker inputs can include measurements like an overall health score of the animal (i.e. a medical history or preexisting conditions) and dietary information like whether the animal is eating/drinking or not (i.e. food and water consumption patterns); see also Kim [0032], [0041], noting biomarkers can be from previous laboratory test results).  
Claims 12 and 20 recite substantially similar subject matter as claim 4, and are also rejected as above. 
Claims 5, 13, and 21
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches: 
35WO 2018/129518PCT/US2018/012935calculating, based on the one or more first biomarker inputs of the first animal, the difference between the weight of the first animal and a recommended growth weight of an ideal animal of the same species in a similar growth stage as the first animal (Kim [0020], noting determination of reference values for an animal of the same species and breed or breed type, including a normal body weight of an animal; the differences between a reference level (e.g. recommended growth weight) and an animal’s actual biomarkers (e.g. weight) are calculated to determine a body weight condition or predisposition); 
determining if the difference is statistically significant regarding the recommended growth weight  (Kim [0020], noting the difference can be statistically significant or not); and 
sending, to the user computer, instructions for presenting a recommendation based on the determination, wherein the recommendation includes a tailored intervention step if the difference is not statistically significant regarding the recommended growth weight (Kim [0053], noting selection of an appropriate (i.e. tailored) lifestyle intervention step for the animal based upon diagnosis of a body condition score, body weight condition, or predisposition, i.e. as determined by the difference (which can be statistically significant) between the animal’s levels and reference levels indicating a particular condition or predisposition as noted in [0020]. See also Dunlop [0114], [0122], [0151], noting the treatment plan (i.e. including tailored intervention steps based on statistical growth weight comparisons as in Kim when considered in the context of the combination) is sent to the remote user device for display, indicating that instructions for presenting the treatment plan are sent to the user computer).  
In summary, the combination teaches a comparison of animal values to reference values to determine recommendations for presentation to a user, wherein the comparison can provide a statistically significant deviation or not. However, the present combination does not describe specific values indicating statistical significance, and thus fails to explicitly disclose determining if the difference is within about two centiles of the recommended growth weight as in the instant claim. However, Spivey-Krobath further teaches weight tracking of an individual whereby crossing at least one or two centiles of a growth curve (i.e. about two centiles) is a significant event that warrants follow-up with an alert or action plan (Spivey-Krobath, Fig. 4, [0080], [0093]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparison of the combination that contemplates statistically significant changes to include a specific determination of a difference of about two centiles as in Spivey-Krobath because Spivey-Krobath shows that this or a similar arbitrary value can be significant to the health of the animal and would thus warrant follow up alerting or action (as suggested by Spivey-Krobath [0080] & [0093]). 
Claims 13 and 21 recite substantially similar subject matter as claim 5, and are also rejected as above. 
Claims 6, 14, and 22
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches 
determining a body condition of the first animal based on the one or more first biomarker inputs (Dunlop [0195], noting animal inputs are evaluated to determine if any welfare indicators show the animal is at risk, including poor body condition; see also Kim [0007], [0026], [0028], noting diagnosis or calculation of a body weight condition and/or body condition score); and 
sending, to the user computer, instructions for presenting the body condition of the first animal (Dunlop [0196], noting an alert is provided to a user to highlight an animal determined to be at risk (e.g. with a poor body condition), indicating that instructions for presenting the highlighted information are sent to the user computer; see also Kim [0071], noting the diagnosis of a body weight condition is communicated to a user via various communication means, e.g. via the user device of Dunlop when considered in the context of the combination).
Claims 14 and 22 recite substantially similar subject matter as claim 6, and are also rejected as above. 
Claims 7, 15, and 23
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches determining a projected growth potential of the first animal based on a comparison of the one or more first and personalized biomarker inputs and information stored in the reference database relating to the species or breed of the first animal; and sending, to the user computer, instructions for presenting the projected growth potential of the first animal (Spivey-Krobath Fig. 5, [0089], noting updating growth curves by interpolation and/or extrapolation based on input infant weights compared to reference charts (i.e. determining a projected growth potential of a first subject based a comparison of one or more first and personalized biomarker inputs with information stored in a reference database) and displaying the results on a user device). 
Claims 15 and 23 recite substantially similar subject matter as claim 7, and are also rejected as above. 
Claims 8, 16, and 24
Dunlop in view of Kim, Spivey-Krobath, and Emdadi teaches the method of claim 1, and the combination further teaches wherein the relevant health trend information includes a growth curve and ideal body weight chart (Spivey-Krobath Fig. 5, [0089], noting display and analysis of personalized growth curves (i.e. a growth curve) and reference growth curves (i.e. an ideal body weight chart)).  
Claims 16 and 24 recite substantially similar subject matter as claim 8, and are also rejected as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rigby and Stasinopoulos 2004 (Reference U on the accompanying PTO-892), Rigby and Stasinopoulos 2014 (Reference W on the accompanying PTO-892), and Urlacher (Reference X on the accompanying PTO-892) describe methods for constructing growth-related reference centile curves using GAMLSS BCCG and BCPE functions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/Examiner, Art Unit 3626